•           •           •     
  •          •         •






                                                                                    MEMORANDUM OPINION

No. 04-09-00611-CV

IN RE Curtis W. CLEVELAND

Original Habeas Corpus Proceeding


PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Phylis J. Speedlin, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed: October 14, 2009 

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION
            On September 28, 2009, relator Curtis W. Cleveland filed an original petition for a writ of
habeas corpus in this court. Relator seeks to have his case dismissed.  However, as an intermediate
court of appeals, this court is not authorized to grant the relief requested. 
            Pursuant to section 22.221(d) of the Texas Government Code, in civil matters, a court of
appeals “may issue a writ of habeas corpus when it appears that the restraint of liberty is by virtue
of an order, process, or commitment issued by a court or judge because of the violation of an order,
judgment, or decree previously made, rendered, or entered by the court or judge in a civil case.” 
Tex. Gov’t Code Ann. § 22.221(d) (Vernon 2004).  However, in criminal matters, a court of
appeals has no original habeas corpus jurisdiction. Watson v. State, 96 S.W.3d 497, 500 (Tex.
App.—Amarillo 2002, pet. ref’d); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio
1999, no pet.).  In criminal matters, the courts authorized to issue writs of habeas corpus are the
Texas Court of Criminal Appeals, the district courts, and the county courts. See Tex. Code Crim.
Proc. Ann. art. 11.05 (Vernon 2005).  Therefore, we dismiss this petition for writ of habeas corpus
for lack of jurisdiction. 
                                                                                    PER CURIAM